UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-33382 SENORX, INC. (Exact name of registrant as specified in its charter) Delaware 33-0787406 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3 Morgan Irvine, California 92618 (Address of principal executive offices) (Zip Code) (949) 362-4800 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a Large accelerated filer, an accelerated filer or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated Filer¨ Accelerated filero Non-accelerated filerx Smallerreportingcompany¨ (Donotcheckifasmaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ As of April 30, 2010, 17,552,560 shares of the registrant’s common stock were outstanding. SENORX, INC. INDEX Page PARTI FINANCIAL INFORMATION ITEM1. CONDENSED FINANCIAL STATEMENTS (unaudited) Condensed Balance Sheets as of March 31, 2010 and December 31, 2009 3 Condensed Statements of Operations for the three months ended March 31, 2010 and March 31, 2009 4 Condensed Statements of Cash Flows for the three months ended March 31, 2010 and March 31, 2009 5 Notes to Unaudited Condensed Financial Statements 6 ITEM2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 15 ITEM4. CONTROLS AND PROCEDURES 16 PARTII OTHER INFORMATION ITEM1. LEGAL PROCEEDINGS 16 ITEM1A. RISK FACTORS 17 ITEM2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 28 ITEM3 DEFAULTS UPON SENIOR SECURITIES 28 ITEM4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 28 ITEM5 OTHER INFORMATION 28 ITEM6. EXHIBITS 29 SIGNATURES 31 2 ITEM I: FINANCIAL INFORMATON SENORX, INC. CONDENSED BALANCE SHEETS (Unaudited) March 31, December 31, ASSETS Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $240,092 and $241,443, respectively Inventory Prepaid expenses and deposits Total current assets Property and equipment, net Other assets, net of accumulated amortization of $269,270, and $327,548, respectively TOTAL $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities: Accounts payable $ $ Accrued expenses, including accrued employee compensation of $1,356,628 and $1,872,096, respectively Deferred revenue Current portion of long-term debt Total current liabilities Long-term debt—less current portion Deferred revenue—less current portion Total liabilities Commitments and contingencies (Note 8) Stockholders’ Equity: Common stock, $0.001 par value—100,000,000 shares authorized; 17,550,802 (2010) and 17,504,436 (2009) issued and outstanding Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity TOTAL $ $ See accompanying notes to condensed financial statements. 3 SENORX, INC. CONDENSED STATEMENTS OF OPERATIONS (Unaudited) ThreeMonthsEndedMarch31, Net revenues $ $ Cost of goods sold Gross profit Operating expenses: Selling and marketing Research and development General and administrative Total operating expenses Loss from operations ) ) Interest expense Interest income ) ) Loss before provision for income taxes ) ) Provision for income taxes — — Net loss $ ) $ ) Net loss per share – basic and diluted $ ) $ ) Weighted average shares outstanding-basic and diluted See accompanying notes to condensed financial statements. 4 SENORX, INC. CONDENSED STATEMENTS OF CASH FLOWS (Unaudited) Quarter Ended March31, Cash Flows From Operating Activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Stock-based compensation Provision for inventory obsolescence — Loss on disposal of assets ) — Changes in operating assets and liabilities: Accounts receivable ) Inventory ) Prepaid expenses and deposits ) Other assets ) ) Accounts payable ) ) Accrued expenses ) Deferred revenue Net cash used in operating activities ) ) Cash Flows From Investing Activities: Acquisition of property and equipment ) ) Net cash used in investing activities ) ) Cash Flows From Financing Activities: Net proceeds from issuance of common stock from stock option exercises Payment of payroll taxes for net share settlement of equity awards ) — Repayment of borrowings ) ) Repayment of capital leases ) ) Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents—beginning of period Cash and cash equivalents—end of period $ $ Supplemental Disclosure of Cash Flow Information: Cash paid for income taxes $
